          Case 7:20-cv-10280-PMH Document 6 Filed 12/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HECTOR CARABALLO; EMILY
RODRIGUEZ,

                                    Plaintiffs,                20-CV-10280 (PMH)
                        -against-                            ORDER OF SERVICE
ALCIDES PASTILHA; COLLEEN REGAN,

                                    Defendants.

PHILIP M. HALPERN, United States District Judge:

       Plaintiffs, who are proceeding pro se, paid the filing fees to commence this action.

       The Clerk of Court is directed to issue summonses as to Defendants Alcides Pastilha and

Colleen Regan. Plaintiffs are directed to serve the summons and complaint on each Defendant

within 90 days of the issuance of the summonses. If within those 90 days, Plaintiffs have not

either served Defendants or requested an extension of time to do so, the Court may dismiss the

claims against Defendants under Rules 4 and 41 of the Federal Rules of Civil Procedure for

failure to prosecute.

       Plaintiffs have consented to receive electronic service. (ECF 2.) The Clerk of Court is

directed to mail an information package to Plaintiffs.

SO ORDERED.

 Dated:    December 22, 2020
           White Plains, New York

                                                          PHILIP M. HALPERN
                                                         United States District Judge
